270 F.2d 809
Fred M. DICKSON, Warden of the California State Prison at San Quentin, California, Appellant,v.Rayna Tom CARMEN, Appellee.
No. 16185.
United States Court of Appeals Ninth Circuit.
September 29, 1959.

Appeal from the United States District Court for the Northern District of California, Southern Division; Louis E. Goodman, Judge.
Stanley Mosk, Atty. Gen., Clarence A. Linn, Asst. Atty. Gen., Arlo E. Smith, Deputy Atty. Gen., State of California, for appellant.
Leonard J. Bloom, San Francisco, Cal., Mason A. Bailey, Madera, Cal., for appellee.
Before HEALY, BAZELON,* and BARNES, Circuit Judges.
PER CURIAM.


1
This case is here on appeal from a decision of Chief Judge Goodman of the District Court on petition for the writ of habeas corpus, 165 F.Supp. 942.


2
The petitioner is an Indian. In 1950 he was convicted by a California Superior Court of the murder of one Dan McSwain, also an Indian. The crime was committed on land which was at the time allotted to Indians from the public domain and held in trust for the Indians by the federal government.


3
The exhaustive opinion of Judge Goodman leaves nothing to be added, and his judgment is affirmed. D.C.Cal., 165 F. Supp. 942.



Notes:


*
 District of Columbia Circuit, sitting by special designation